EXHIBIT 10.1

 

VALENCE TECHNOLOGY, INC.

 

July 19, 2007

 

Mr. Carl E. Berg

Berg & Berg Enterprises, LLC

10050 Bandley Drive

Cupertino, CA 95014

 

Re: Share Purchase

 

Dear Mr. Berg:

 

This letter is entered into in connection with an agreement entered into by Berg
& Berg Enterprises, LLC. (Berg & Berg) and Valence Technology, Inc. (Valence).

 

Pursuant to the agreement reached today, Berg & Berg has funded One Million
Dollars ($1,000,000.00) to Valence, to purchase 869,565 shares of common stock.
The per share price of the common stock sold to Berg & Berg is $1.15 which
represents the closing bid price of the common stock on the principal market on
July 18, 2007.

 

Sincerely,

 

VALENCE TECHNOLOGY, INC.

 

 

/s/ Thomas Mezger

Thomas Mezger

Chief Financial Officer

 

ACCEPTED AND AGREED:

 

Berg & Berg, LLC

 

/s/ Carl E. Berg

Carl E. Berg

 

 

 